 
 Exhibit 10.2

ADDENDUM TO COMMON STOCK PURCHASE AGREEMENT
 
 
Seller:   Giant Beverage, Inc.
              Frank Iemmiti and Anthony Iemmiti
 
Purchaser: Hispanica International Delights of America, Inc.
 
In the event of any inconsistency between the provisions of this Addendum and
those contained in the Common Stock Purchase Agreement( the "Stock Agreement",
the provisions of the Stock Agreement shall govern and be binding.
 
It is agreed by and between the Parties that the said Common Stock Purchase
Agreement shall be held in escrow until the following conditions precedent have
been satisfied:
 
1. A New York commercial lease between Frank Iemmiti and Anthony Iemmiti,
Landlord, and Hispanica International Delights of America, Inc., Tenant,
including all agreed upon terms, shall be executed by the Parties at or prior to
closing.
 
2. Cashiers checks payable to Wells Fargo and Empire State Bank, as set forth in
provision 1.04(a) of the Stock Agreement, shall be delivered at closing by
Purchaser to Frank Iemmiti and Anthony Iemmiti.
 
3. Promissory Note as set forth in Stock Agreement to be executed at closing by
the Purchaser and delivered to Frank Iemmiti and Anthony Iemmiti.
 
4, The audit of Giant Beverage, Inc. shall be completed priorto closing.


 
 
/s/ Frank Iemmiti

Giant Beverage, Inc., Seller
By:
 
/s/ Frank Iemmiti

Frank Iemmiti, Seller
 
/s/ Anthony Iemmiti
Anthony Iemmiti, Seller
 
/s/ Fernando Oswaldo Leonzo

Hispanica International Delights of
America, Inc., Purchaser

 
 
